DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on the current set of claims (Claims, 03 October 2022), Claims 1-73 are pending.
Based on the current set of claims (Claims, 03 October 2022), Claims 1, 12, 16, 21, 31, 33, 38, 44, 48, 52, 57, 59, and 62-73 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1, Claim 21, Claim 38, Claim 52, Claim 62, Claim 65, Claim 68, and Claim 71 with respect to the newly amended feature, transmitting/receiving “control signaling configuring the UE with a first resource allocation type” (Remarks, 03 October 2022, Pgs. 26-27 of 33, 35 U.S.C. §102, Independent Claims 1, 21, 38, 52, 62, 65, 68, and 71), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the rejection of Claim 1, Claim 21, Claim 38, Claim 52, Claim 62, Claim 65, Claim 68, and Claim 71 with respect to the newly amended feature, transmitting/receiving “a value of a resource allocation field of the set of fields is based at least in part on the first resource allocation type” (Remarks, 03 October 2022, Pgs. 26-27 of 33, 35 U.S.C. §102, Independent Claims 1, 21, 38, 52, 62, 65, 68, and 71), have been fully considered but they are not persuasive.
Applicant argues that Bae does not disclose, teach, or suggest “a value of a resource allocation field of the set of fields is based at least in part on the first resource allocation type”.  Specifically, Applicant argues that “the value of the resource block assignment of Bae ‘588 is not based on a resource allocation type” (Remarks, 03 October 2022, Pg. 27 of 33, 35 U.S.C. §102, Independent Claims 1, 21, 38, 52, 62, 65, 68, and 71).
Examiner respectfully disagrees.
The issue, here, is whether Bae ‘588 sufficiently discloses that “a value of a resource allocation field of the set of fields is based at least in part on the first resource allocation type”.  Bae ‘588 discloses that a special field, namely the Resource Block Assignment field, is set to a certain value in bits based on the resource allocation type being either downlink (DL) semi-persistent resources or uplink (UL) grant type 2 (¶306-310 & Table 4 & Table 5).
Examiner maintains the use of Bae ‘588 to disclose, teach, or suggest this particular limitation.
Applicant’s arguments regarding the rejection of Claim 12, Claim 44, Claim 63, and Claim 69 with respect to the newly amended feature, “a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s” (Remarks, 03 October 2022, Pgs. 26-27 of 33, 35 U.S.C. §102, Independent Claims 1, 21, 38, 52, 62, 65, 68, and 71), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claim 16, Claim 33, Claim 48, Claim 59, Claim 64, Claim 67, Claim 70, and Claim 73 have been fully considered and are persuasive.  The rejection of Claim 16, Claim 33, Claim 48, Claim 59, Claim 64, Claim 67, Claim 70, and Claim 73 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 2-11, 13-15, 22-30, 32, 34-37, 39-43, 45-47, 53-56, 58, and 60-61 (Remarks, 03 October 2022, Pgs. 31 of 33, 35 U.S.C. §102, Dependent Claims 2-4, 6, 8-11, 13-15, 17-20, 22, 23, 25, 27-30, 32, 34-37, 39-41, 45-47, 49-51, 53, 54, 56, 58, 60, and 61), have been fully considered but they are not persuasive.  Applicant has not provided any arguments specific to these claims.
Applicant’s arguments regarding the rejection of Claim 17-20 and Claims 49-51 (Remarks, 03 October 2022, Pgs. 31 of 33, 35 U.S.C. §102, Dependent Claims 2-4, 6, 8-11, 13-15, 17-20, 22, 23, 25, 27-30, 32, 34-37, 39-41, 45-47, 49-51, 53, 54, 56, 58, 60, and 61), have been fully considered and are persuasive.  The rejection of Claims 17-20 and Claims 49-51 are withdrawn.
Applicant’s arguments regarding the rejection of Claims 5, 7, 24, 26, 42, 43, and 55 (Remarks, 03 October 2022, Pgs. 31 of 33, 35 U.S.C. §103), have been fully considered but they are not persuasive.  Applicant has not provided any arguments specific to these claims.
Applicant’s arguments regarding the rejection of Claims 1, 12, and 16 (Remarks, 03 October 2022, Pgs. 31 of 33, 35 U.S.C. §103, Independent Claims 1, 12, 21, 31, 33, 38, 44, 48, 52, 57, 59, and 62-73), have been fully considered but they are not persuasive.  The rejection of Claims 1, 12, and 16 do not rely on Bae ‘126 or LG.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-35, 37, 59-61, 64, and 67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 20190373588 A1; hereinafter referred to as “Bae”).
Regarding Claim 59, Bae discloses an apparatus for wireless communication at a network device, comprising: 
a processor (¶99-105 & Fig. 2, Bae discloses a processor 180), memory coupled with the processor (¶99-105 & Fig. 2, Bae discloses memory coupled to the processor); and 
one or more instructions stored in the memory and executable by the processor to cause the apparatus (¶99-105 & Fig. 2 & ¶509-510, Bae discloses software stored on the memory for execution by hardware) to:
select, based at least in part on releasing semi-statically configured communications at a user equipment (UE), a value of one or more fields within downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), wherein the one or more fields are from at least one of a first set of fields or a second set of fields (¶308 & Table 5, Bae disclosing a downlink control information having a plurality of fields), the first set of fields comprising a resource allocation field, a hybrid automatic repeat request (HARO) process field, redundancy version (RV) field, and a modulation and coding scheme (MCS) field (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining values for a resource allocation (RA) field, a HARQ Process Number (HPN) field, a Redundancy Version (RV) field, and a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI).  Examiner correlates a combination of an RA field, an HPN field, an RV field, and MCS field to “a first set of fields”); and 
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE (¶301-304, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication), the release of the semi-statically configured communications being indicated based at least in part on the value of the one or more fields from the second set of fields (¶308-310 & Table 5, Bae discloses releasing either DL SPS grant or CS communications when the value of the resource block assignment field is all 1's.  Examiner correlates a combination of an RA field, an HPN field, an RV field, and MCS field to “a second set of fields”).
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 59.
Regarding Claim 64, Claim 64 is rejected on the same basis as Claim 59.
Regarding Claim 67, Claim 67 is rejected on the same basis as Claim 59.
Regarding Claim 60, Bae discloses the apparatus of claim 59.
Bae further discloses the value of the one or more fields from the second set of fields corresponds to an invalid allocation (¶308-310 & Table 5, Examiner correlates setting a field, such as the resource block assignment field, to a value that does not identify a resource block assignment as an invalid assignment).
Regarding Claim 34, Claim 34 is rejected on the same basis as Claim 60.
Regarding Claim 61, Bae discloses the apparatus of claim 59.
Bae further discloses the instructions are further executable by the processor to cause the apparatus to: 
select a value of a first field of the first set of fields (¶308-310 & Table 5, Bae discloses selecting, by the BS, a value of the resource block assignment field to all 1's) that indicates a release of semi-statically configured uplink communications at the UE and a release of semi-statically configured downlink communications at the UE (¶308, Bae discloses a PDCCH causing the release of downlink semi-persistent and uplink grant type 2 communications), the value of the first field corresponding to an invalid assignment (¶308-310 & Table 5, Examiner correlates setting a field to either 1's or 0's as an invalid assignment), wherein the release of the semi-statically configured communications is validated based at least in part on the invalid assignment (¶308-310 & Table 5, Bae discloses releasing downlink semi-persistent and uplink grant type 2 communications based on a field of the DCI being either 1's or 0's, or an invalid assignment).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 61.
Regarding Claim 37, Bae discloses the method of claim 33.
Bae further discloses the semi-statically configured communications comprise at least one of downlink semi-persistent scheduling or an uplink Type 2 configured grant (¶308, Bae discloses that the communication is either downlink semi-persistent and/or uplink grant type 2 communications).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 21, 27-30, 38, 52, 62, 65, 68, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20190373588 A1; hereinafter referred to as “Bae”) in view of Hugl et al. (WO 2021040681 A1; hereinafter referred to as “Hugl”).
Regarding Claim 38, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
one or more instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
receive downlink control information for releasing semi-statically configured communications at the UE (¶301-304 & ¶308-309 & Table 5, Bae disclosing receiving, by a user equipment (UE) from a base station (BS), a downlink control information for releasing a Downlink (DL) Semi-persistent (SPS) and Uplink (UL) Grant Type 2.  Examiner correlates communication associated with DL SPS and UL Grant Type 2 as "semi-statistically configured communications"), the downlink control information comprising a set of fields (¶308-310 & Table 5, Bae discloses that the DCI comprises a plurality of fields where the plurality of fields comprises at least a HARQ Process Number field, a Redundancy Version (RV) field, a Modulation and Coding Scheme (MCS) field, and a Resource Block Assignment field), wherein a value of a resource allocation field of the set of fields is based at least in part on the first resource allocation type (¶308-310 & Table 5, Bae discloses that the value of the resource block assignment field is based upon a release of DL SPS or UL grant type 2 resources); and 
validate that the downlink control information releases the semi-statically configured communications based at least in part on respective values of the set of fields that include the value of the resource allocation field (¶308-310 & Table 5, Bae discloses validating the DCI for DL SPS and UL grant type 2 release based upon determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s).
However, Bae does not disclose receive control signaling configuring the UE with a first resource allocation type of a set of resource allocation types, the set of resource allocation types comprising a first resource allocation type and a second resource allocation type.
Hugl, a prior art reference in the same field of endeavor, teaches receive control signaling configuring the UE with a first resource allocation type of a set of resource allocation types  (¶51-53, Hugl teaches receiving, by a user equipment (UE) from a next generation node (gNB) via Radio Resource Control (RRC) signaling, configuration information where the configuration information indicates applicable fields to configure the UE to determine resources), the set of resource allocation types comprising a first resource allocation type and a second resource allocation type (¶51-53, Hugl teaches resources comprising semi-persistent scheduling (SPS) resources or Type 2 Configured Grant (CG) resources). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by receiv[ing] control signaling configuring the UE with a first resource allocation type of a set of resource allocation types, the set of resource allocation types comprising a first resource allocation type and a second resource allocation type as taught by Hugl because periodic traffic is improved by using semi-persistent scheduling as opposed to dynamic scheduling of a physical downlink shared channel (PDSCH) (Hugl, ¶25).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 38.
Regarding Claim 62, Claim 62 is rejected on the same basis as Claim 38.
Regarding Claim 68, Claim 68 is rejected on the same basis as Claim 38.
Regarding Claim 52, Bae discloses an apparatus for wireless communication at a network device, comprising: 
a processor (¶99-105 & Fig. 2, Bae discloses a processor 180), memory coupled with the processor (¶99-105 & Fig. 2, Bae discloses memory coupled to the processor); and 
one or more instructions stored in the memory and executable by the processor to cause the apparatus (¶99-105 & Fig. 2 & ¶509-510, Bae discloses software stored on the memory for execution by hardware)to: 
select, based at least in part on releasing semi-statically configured communications at a user equipment (UE), a value of a resource allocation field within downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), the value being based at least in part on the first resource allocation type (¶308-310 & Table 5, Bae discloses the resource block assignment field is set a value of 1's in bits based upon a release of DL SPS or UL grant type 2 resources.  Here, the setting of a value is only applicable to DL SPS or Type 2 CG resources); and 
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE (¶301-304 & ¶308-310 & Table 5, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication), the release of the semi-statically configured communications being indicated based at least in part on the value of the resource allocation field within the downlink control information (¶308-310 & Table 5, Bae discloses validating the DCI for DL SPS and UL grant type 2 release based upon determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s).
However, Bae does not disclose transmit control signaling configuring a user equipment (UE) with a first resource allocation type of a set of resource allocation types, the set of resource allocation types comprising a first resource allocation type and a second resource allocation type.
Hugl, a prior art reference in the same field of endeavor, teaches transmit control signaling configuring a user equipment (UE) with a first resource allocation type of a set of resource allocation types (¶51-53, Hugl teaches transmitting, by a next generation node (gNB) to a user equipment (UE) via Radio Resource Control (RRC) signaling, configuration information where the configuration information indicates applicable fields to configure the UE to determine resources), the set of resource allocation types comprising a first resource allocation type and a second resource allocation type (¶51-53, Hugl teaches resources comprising semi-persistent scheduling (SPS) resources or Type 2 Configured Grant (CG) resources).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by transmit[ting] control signaling configuring a user equipment (UE) with a first resource allocation type of a set of resource allocation types, the set of resource allocation types comprising a first resource allocation type and a second resource allocation type as taught by Hugl because periodic traffic is improved by using semi-persistent scheduling as opposed to dynamic scheduling of a physical downlink shared channel (PDSCH) (Hugl, ¶25).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 52.
Regarding Claim 65, Claim 65 is rejected on the same basis as Claim 52.
Regarding Claim 71, Claim 71 is rejected on the same basis as Claim 52.
Regarding Claim 27, Bae in view of Hugl disclose the method of claim 21.
Bae further discloses the downlink control information comprises non-fall back downlink control information (¶81 & Table 5, Bae discloses that the DCI may be a non-fallback DCI).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 27.
Regarding Claim 28, Bae in view of Hugl discloses the method of claim 27.
a format of the downlink control information comprises format 0_1 (Table 5, Bae discloses that the plurality of possible DCI formats comprises DCI Format 0_1), and wherein the semi-statically configured communications comprise an uplink Type 2 configured grant (¶308-310 & Table 5, Bae discloses uplink (UL) grant Type 2).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 28.
Regarding Claim 29, Bae in view of Hugl discloses the method of claim 27.
Bae further discloses a format of the downlink control information comprises format 1_1 (Table 5, Bae discloses that the plurality of possible DCI formats includes DCI Format 1_1), and wherein the semi-statically configured communications comprise downlink semi-persistent scheduling (¶308-310 & Table 5, Bae discloses downlink (DL) SPS grants).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 29.
Regarding Claim 30, Bae in view of Hugl discloses the method of claim 21.
Bae further discloses a cyclic redundancy check of the downlink control information is scrambled using a configured scheduling radio network temporary identifier (¶301 & ¶304, Bae disclosing that the DCI is scrambled by a configured scheduling radio network temporary identifier (CS-RNTI)).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 30.
Claims 2-4, 6, 22-23, 25, 39-43, 42, 53-54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Hugl in further view of Nokia et al. (On Enhanced UL Configured Grant Transmission for NR URLLC and Activation/Release of Multiple SPS Configurations, 14 October 2019, Agenda Item 7.2.6.6, 3GPP TSG RAN WG1 Meeting # 98bis, Tdoc: R1-1910869, See PTO-892, Pg. 9 of 9, Non-Patent Documents, Reference U; hereinafter referred to as “Nokia”).
Regarding Claim 39, Bae in view of Hugl discloses the apparatus of claim 38.
Bae discloses validating that the downlink control information releases the semi-statically configured communications is based at least in part the first resource allocation type (¶293-294 & Table 5, Bae discloses validating a PDCCH based upon specific values of specific fields in the DCI having a specific format).
However, Bae does not disclose identify the first resource allocation type.
Nokia, a prior art reference in the same field of endeavor, teaches identify the first resource allocation type (Pgs. 5: Proposal 3-3: Support the Following Rel-16 Activation/Release Operation in Rel-16, Nokia teaches identifying a semi-persistent scheduling (SPS) configuration for release by using DCI formats 1_0 and identifying a Type 2 Configured Grant for release by using a DCI format as 0_0).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by identify[ing] the first resource allocation type as taught by Nokia because the activation and/or release of multiple semi-persistent scheduling (SPS) configurations is enhanced (Nokia, Pg. 10 of 13, 5: Conclusions).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 39.
Regarding Claim 40, Bae in view of Hugl discloses the apparatus of claim 38.
Bae further discloses the value of the resource allocation field corresponds to an invalid allocation (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's.  Here, the resource block assignment field is not being used to identify a resource block thus the assignment of bits is invalid).
However, Bae does not disclose identify the first resource allocation type.
Nokia, a prior art reference in the same field of endeavor, teaches identify the first resource allocation type (Pgs. 5: Proposal 3-3: Support the Following Rel-16 Activation/Release Operation in Rel-16, Nokia teaches identifying a semi-persistent scheduling (SPS) configuration for release by using DCI formats 1_0 and identifying a Type 2 Configured Grant for release by using a DCI format as 0_0).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by identify[ing] the first resource allocation type as taught by Nokia because the activation and/or release of multiple semi-persistent scheduling (SPS) configurations is enhanced (Nokia, Pg. 10 of 13, 5: Conclusions).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 40.
Regarding Claim 41, Bae in view of Hugl in further view of Nokia discloses the apparatus of claim 40.
Bae further discloses the first resource allocation type comprises a resource indicator value-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value where the value is equal to 2 to the power of the number of bits of the resource block assignment field), and wherein the value of the resource allocation field comprises a plurality of 1s (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 41.
Regarding Claim 53, Bae in view of Hugl discloses the apparatus of claim 52.
Bae further discloses the value of the resource allocation field corresponds to an invalid allocation (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's.  Here, the resource block assignment field is not being used to identify a resource block thus the assignment of bits is invalid).
However, Bae does not disclose identify the first resource allocation type.
Nokia, a prior art reference in the same field of endeavor, teaches identify the first resource allocation type (Pgs. 5: Proposal 3-3: Support the Following Rel-16 Activation/Release Operation in Rel-16, Nokia teaches identifying a semi-persistent scheduling (SPS) configuration for release by using DCI formats 1_0 and identifying a Type 2 Configured Grant for release by using a DCI format as 0_0).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by identify[ing] the first resource allocation type as taught by Nokia because the activation and/or release of multiple semi-persistent scheduling (SPS) configurations is enhanced (Nokia, Pg. 10 of 13, 5: Conclusions).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 53.
Regarding Claim 54, Bae in view of Hugl in further view of Nokia discloses the apparatus of claim 53.
Bae further discloses the first resource allocation type comprises a bitmap-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value where the value is equal to 2 to the power of the number of bits of the resource block assignment field), and wherein the value of the resource allocation field comprises a plurality of 1s (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 54.
Regarding Claim 56, Bae in view of Hugl in further view of Nokia discloses the apparatus of claim 53,
Bae further discloses the first resource allocation type comprises a dynamic switch resource allocation type (¶308-310 & Table 5, Bae discloses that the DCI allocates resources for SPS communications.  Examiner correlates resources allocated via a DCI as a “dynamic switch resource allocation type”), and wherein the value of the resource allocation field comprises a plurality of 0s or a plurality of 1s (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 56.
Regarding Claim 43, Claim 43 is rejected on the same basis as Claim 56.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 56.
Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Hugl in further view of LG Electronics (R1-1910831; See PTO-892 dated 21 July 2022, Pg. 8 of 9, Citation X).
Regarding Claim 7, Bae in view of Hugl discloses the method of claim 1.
However, Bae does not disclose the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE, wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the first resource allocation type.
LGElectronics, a prior art reference in the same field of endeavor, teaches the downlink control information jointly releases a plurality of configurations for semi-statically configured communications (Pgs. 2-3: DCI Handling For Multiple Configured Grants, LGElectronics teaches that the HARQ Process Number (HPN) field of the DCI may be used to jointly release a plurality of configured grant configurations), the method further comprising: 
identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE (Pgs. 2-3, LGElectronics teaches identifying, by the UE using the HPN field, to jointly release or activate a plurality of configured uplink grant configurations), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the first resource allocation type (Pgs. 2-3, LGElectronics teaches the HPN field may have different codepoints where each codepoint identifies a configured a particular set of uplink grant configurations).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE, wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the configured resource allocation type as taught by LGElectronics because grant-free transmission is enhanced by utilizing an unused field in the DCI to release a plurality of configurations (LGElectronics, Proposal 1).
Regarding Claim 26, Bae in view of Hugl discloses the method of claim 21.
However, Bae does not disclose the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying a configuration index for the semi-statically configured communications at the UE; and including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released.
LGElectronics, a prior art reference in the same field of endeavor, teaches the downlink control information jointly releases a plurality of configurations for semi-statically configured communications (Pgs. 2-3: DCI Handling For Multiple Configured Grants, LGElectronics teaches that the HARQ Process Number (HPN) field of the DCI may be used to jointly release a plurality of configured grant configurations), the method further comprising: 
identifying a configuration index for the semi-statically configured communications at the UE (Pgs. 2-3, LGElectronics teaches identifying, by the UE using the HPN field, to jointly release or activate a plurality of configured uplink grant configurations); and 
including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released (Pgs. 2-3, LGElectronics teaches the HPN field may have different codepoints where each codepoint identifies a configured uplink grant configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying a configuration index for the semi-statically configured communications at the UE; and including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released as taught by LGElectronics because grant-free transmission is enhanced by utilizing an unused field in the DCI to release a plurality of configurations (LGElectronics, Proposal 1).
Claims 12-15, 31-32, 44-47, 57-58, 63, 66, 69, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Bae2.
Regarding Claim 44, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
one or more instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
receive downlink control information for releasing semi-statically configured communications at the UE (¶301 & ¶304, Bae disclosing receiving, by a user equipment (UE) from a base station (BS), a downlink control information for releasing a downlink (DL) semi-persistent (SPS) and semi-persistent (SPS) uplink (UL) grant Type 2 communication), the downlink control information comprising a set of fields (¶308-310 & Table 5, Bae discloses that the DCI comprises a plurality of fields where the plurality of fields comprises at least a HARQ Process Number field, a Redundancy Version (RV) field, a Modulation and Coding Scheme (MCS) field, and a Resource Block Assignment field), and wherein respective values of the set of fields comprises a predetermined value (¶308-310 & Table 5, Bae discloses that the HARQ Process Number field, the RV field, and the MCS field are set to a predefined value in bits in order to indicate a release of SPS resources); and validate that the downlink control information releases the semi-statically configured communications based at least in part on the predetermined values of the set of fields (¶308-310 & Table 5, Bae discloses validating the DCI for DL SPS and UL grant type 2 release based upon determining that the fields of the DCI are set to certain predefined values).
However, Bae does not disclose a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s (¶275 & Table 6, Bae2 teaches a modulation and coding scheme is set to all 0's in order to indicate a release of semi-persistent resources or CS resources).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by not performing unnecessary repeated transmission and reducing interference with other UEs (Bae2, ¶31).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 44.
Regarding Claim 63, Claim 63 is rejected on the same basis as Claim 44.
Regarding Claim 69, Claim 69 is rejected on the same basis as Claim 44.
Regarding Claim 45, Bae in view of Bae2 discloses the apparatus of claim 44.
Bae further discloses the set of fields comprises one or more of a resource allocation field, a hybrid automatic repeat request (HARQ) process field, a redundancy version (RV) field, or the MCS field (¶308-310 & Table 5, Bae discloses that the plurality of fields of the DCI comprises a resource block assignment field, a HARQ process number (HPN) field, a redundancy version (RV) field, and a modulation and coding scheme (MCS) field), wherein validating that the downlink control information releases the semi- statically configured communications is based at least in part on at least one of a value of the resource allocation field, a value of the RV field, a value of the HARQ process field, or the value of the MCS field (¶293-294 & Table 5, Bae discloses validating a PDCCH is based upon specific values of specific fields in the DCI having a specific format).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 45.
Regarding Claim 46, Bae in view of Bae2 discloses the apparatus of claim 45.
Bae further discloses at least one of the value of the resource allocation field, the value of the RV field, the value of the HARQ process field, or the value of the MCS field corresponds to an invalid assignment (¶308-310 & Table 5, Bae discloses that the bits of a plurality of fields in the DCI are set to values.  For example, the resource block assignment field is not being used to identify a resource block thus the assignment of bits is invalid).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 46.
Regarding Claim 47, Bae in view of Bae2 discloses the apparatus of claim 45.
Bae further discloses a value of the resource allocation field comprises a plurality of 1s, a value of the HARQ process field comprises a 0, and a value of the RV field comprises 00 (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's, and that the RV field is set to '00').
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 47.
Regarding Claim 57, Bae discloses an apparatus for wireless communication at a network device , comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
one or more instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
select, based at least in part on releasing semi-statically configured communications at a user equipment (UE), respective values of a set of fields within downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), and wherein each respective values of the set of fields comprises a predetermined value (¶308-310 & Table 5, Bae discloses that the HARQ Process Number field, the RV field, and the MCS field are set to a predefined value in bits in order to indicate a release of SPS resources); and 
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE (¶301-304, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication), the release of the semi-statically configured communications being indicated based at least in part on the predetermined values of the set of fields (¶308-310 & Table 5, Bae discloses releasing either DL SPS grant or CS communications when the value of certain fields in the DCI have predefined values).
However, Bae does not disclose a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s (¶275 & Table 6, Bae2 teaches a modulation and coding scheme is set to all 0's in order to indicate a release of semi-persistent resources or CS resources).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that a value of a modulation and coding scheme (MCS) field of the set of fields comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by not performing unnecessary repeated transmission and reducing interference with other UEs (Bae2, ¶31).
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 57.
Regarding Claim 66, Claim 66 is rejected on the same basis as Claim 57.
Regarding Claim 72, Claim 72 is rejected on the same basis as Claim 57.
Regarding Claim 58, Bae in view of Bae2 discloses the apparatus of claim 57.
Bae further discloses a value of a resource allocation field comprises a plurality of Is, a value of a hybrid automatic repeat request (HARQ) process field comprises a 0, and a value of a redundancy version (RV) field comprises 00 (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's, and that the RV field is set to '00'), wherein validating that the downlink control information releases the semi-statically configured communications based at least in part on at least one of the value of the resource allocation field, the value of the RV field, the value of the HARQ process field, or the value of the MCS field (¶293-294 & Table 5, Bae discloses validating a PDCCH is based upon specific values of specific fields in the DCI having a specific format).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 58.
Claims 5, 24, 42, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Hugl in view of Nokia in further view of Bae et al. (US 20210314126 A1; hereinafter referred to as “Bae2”).
Regarding Claim 55, Bae in view of Hugl in view of Nokia discloses the apparatus of claim 53.
However, Bae does not disclose the first resource allocation type comprises a resource indicator value-based resource allocation, and wherein the value of the resource allocation field comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches the first resource allocation type comprises a resource indicator value-based resource allocation (¶269, Bae2 teaches that a resource allocation type, such as configured scheduling (CS) or semi-persistent scheduling (SPS), employs a particular resource allocation value in the DCI), and wherein the value of the resource allocation field comprises a plurality of 0s (¶269, Bae2 teaches that the particular resource allocation value in the DCI is all 0's).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the first resource allocation type comprises a resource indicator value-based resource allocation, and wherein the value of the resource allocation field comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by not performing unnecessary repeated transmission and reducing interference with other UEs (Bae2, ¶31).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 55.
Regarding Claim 42, Claim 42 is rejected on the same basis as Claim 55.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 55.


Allowable Subject Matter
Claims 16-20, 48-51, 64, and 70 allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474